Order entered October 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01228-CV

                      IN RE STEPHEN A. BERGENHOLTZ, Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-51444-2008

                                           ORDER

       Based on the Court’s opinion of today’s date, we DENY relator=s petition for writ of

mandamus and emergency motion for temporary relief to stay underlying proceedings. We

ORDER that relator bear the costs of this original proceeding.




                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE